322 F.2d 1021
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CUMBERLAND FARMS DAIRY PRODUCTS, INC., Respondent.
No. 14.
Docket 28058.
United States Court of Appeals Second Circuit.
Argued October 2, 1963.
Decided October 2, 1963.

Petition by the National Labor Relations Board for enforcement of its order, 139 NLRB No. 121. Petition granted with modification of the proposed order.
Melvin Welles, N. L. R. B., Washington, D. C. (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel and Allison W. Brown, Jr. and Paula Omansky, Attys., N. L. R. B., on the brief), for petitioner.
Robert J. McGarry, Providence, R. I. (Owen P. Reid and Graham, Reid, Ewing & Stapleton, Providence, R. I., on the brief), for respondent.
Before LUMBARD, Chief Judge, and FRIENDLY and SMITH, Circuit Judges.
PER CURIAM.


1
In open court we grant the petition of the National Labor Relations Board for enforcement of its order of November 30, 1962, 139 NLRB No. 121, except that we direct that there be deleted from the decree Paragraph 1.(d) of the Trial Examiner's recommended order adopted by the Board. We find substantial evidence in the record to support the Board's findings that the respondent violated § 8(a) (3) and (1) of the National Labor Relations Act, 29 U.S.C. § 151 et seq.